862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Raymond H. SMITH, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3206.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1988.

Before MAYER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. CH07528710502, which became final March 15, 1988, dismissing as withdrawn, pursuant to settlement, Raymond H. Smith's appeal of his removal by the United States Postal Service is affirmed.

OPINION

2
The answers to three questions determine whether Smith's actions on September 28, 1987, prevent his appeal from ever receiving further consideration.  First, was the settlement agreement unlawful because Smith gave up his appeal rights in exchange for the possibility of rehire?    Second, did he freely sign the settlement agreement?    Third, did he knowingly enter into the settlement agreement?


3
We agree with the board's determination that the settlement agreement is lawful on its face.  There is no indication from the record either that Smith's consent to settle his case or his decision to forego further appeals was obtained by fraud, coercion or duress.  Moreover, we note that Smith was represented by counsel and both he and his counsel signed the settlement agreement.